Exhibit 10.1


Name of Grantee:
Suresh Kumar
Grant Date:
July 9, 2019
Dollar Value of Award as of Grant Date:
 
Walmart Identification Number:
 



WALMART INC.
STOCK INCENTIVE PLAN OF 2015
RESTRICTED STOCK
NOTIFICATION OF AWARD AND TERMS AND CONDITIONS OF AWARD
This Restricted Stock Notification of Award and Terms and Conditions of Award
(the “Agreement”), contains the terms and conditions of the Restricted Stock (as
defined in the Walmart Inc. Stock Incentive Plan of 2015, as may be amended from
time to time (the “Plan”)) granted to you by Walmart Inc., a Delaware
corporation (“Walmart”), under the Plan.
All the terms and conditions of the Plan are incorporated into this Agreement by
reference. All capitalized terms used but not defined in this Agreement shall
have the meanings ascribed to them in the Plan.
BY SIGNING OR ELECTRONICALLY ACCEPTING THIS AGREEMENT, YOU HEREBY ACKNOWLEDGE,
UNDERSTAND, AGREE TO, AND ACCEPT THE FOLLOWING:
1.Grant of Restricted Stock. Walmart has granted to you, effective on the Grant
Date (as noted above), the right to receive a number of Shares to be determined
by dividing: (i) the Dollar Value of Award (as indicated above) by (ii) the NYSE
closing sales price for a Share on the Grant Date (as indicated above) and
rounding to the nearest whole Share. Before the Shares vest and are delivered to
you, they are subject to the Restrictions noted in Paragraph 4 below and shall
be referred to in this Agreement as “Restricted Stock.”
2.Plan Governs. The Restricted Stock and this Agreement are subject to the terms
and conditions of the Plan. You are accepting the Restricted Stock,
acknowledging receipt of a copy of the Plan and the prospectus covering the
Plan, and acknowledging that the Restricted Stock and your participation in the
Plan are subject to all the terms and conditions of the Plan and of this
Agreement. You further agree to accept as binding, conclusive and final all
decisions and interpretations by the Committee of the Plan upon any disputes or
questions arising under the Plan.
3.Payment. You are not required to pay for the Restricted Stock or the Shares
underlying the Restricted Stock granted to you pursuant to this Agreement.
4.Vesting of Restricted Stock and Delivery of Shares.
A.Restrictions; Vesting. Your Restricted Stock is conditioned upon and will vest
fully and immediately upon the latter of: (i) the date you sign and return to
Walmart a Post-Termination Agreement and Covenant Not to Compete Agreement in
the form provided to you by Walmart; (ii) your date of hire with Walmart or, if
different, the Walmart Affiliate that employs you (the “Employer”); and (iii)
July 9, 2019. The date upon which these Restrictions lapse and your





--------------------------------------------------------------------------------

Exhibit 10.1


Restricted Stock shall vest shall be referred to herein as the “Vesting Date”
for purposes of this Agreement.


B.Delivery of Shares. Upon the vesting of your Restricted Stock, subject to
Paragraph 7 below, you shall be entitled to receive a number of Shares equal to
the number of Shares underlying the vested Restricted Stock, less any Shares
withheld or sold to satisfy tax withholding obligations as set forth in
Paragraph 7 below. The Shares shall be delivered to you as soon as
administratively feasible, but in any event within 74 days of the Vesting Date.
Such Shares will be deposited into an account in your name with a broker or
other third party designated by Walmart. You will be responsible for all fees
imposed by such designated broker or other third party designated by Walmart.


5.[Intentionally Omitted]


6.Repayment Condition. You acknowledge and agree that you shall, upon demand,
return to Walmart the amount paid or distributed to you in settlement of this
Restricted Stock award in the event that, on or before January 31, 2020 either:
(i) you voluntarily terminate your Continuous Status as an Associate; or (ii)
your Continuous Status as an Associate is terminated by Walmart as a result of a
violation of Walmart’s Global Statement of Ethics. In the event of a repayment
to Walmart pursuant to this Paragraph 6, the amount of such repayment to Walmart
shall be determined in the same manner as set forth in Section 11.5(a) of the
Plan.


7.Taxes and Tax Withholding.


A.You agree to consult with any tax advisors you think necessary in connection
with your Restricted Stock and acknowledge that you are not relying, and will
not rely, on Walmart or any Affiliate for any tax advice. Please see Paragraph
7.F regarding Section 83(b) elections.


B.You acknowledge that, regardless of any action taken by Walmart or, if
different, the Employer, the ultimate liability for all income tax, social
insurance, pension, payroll tax, fringe benefits tax, payment on account or
other tax-related items related to your participation in the Plan and legally
applicable to you (“Tax-Related Items”), is and remains your responsibility and
may exceed the amount actually withheld by Walmart or the Employer. You further
acknowledge that Walmart and/or the Employer (a) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Restricted Stock, including, but not limited to, the grant,
vesting or settlement of the Restricted Stock, and the subsequent sale of Shares
acquired pursuant to such settlement; and (b) do not commit to and are under no
obligation to structure the terms of the grant or any aspect of the Restricted
Stock to reduce or eliminate your liability for Tax-Related Items or achieve any
particular tax result. Further, if you are subject to Tax-Related Items in more
than one jurisdiction, you acknowledge that Walmart and/or the Employer (or your
former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.


C.Prior to any relevant taxable or tax withholding event, as applicable, you
agree to make adequate arrangements satisfactory to Walmart and the Employer to
satisfy all Tax-Related Items. In this regard, you authorize Walmart and/or the
Employer or their respective agents, at their sole discretion, to satisfy any
applicable withholding obligations with regard to all Tax-Related Items by
withholding of Shares to be issued upon settlement of the vested Restricted
Stock. In the event that such withholding in Shares is problematic under
applicable tax or securities





--------------------------------------------------------------------------------

Exhibit 10.1


law or has materially adverse accounting consequences, by your acceptance of the
Restricted Stock and this Agreement, you authorize and direct: (a) Walmart and
any broker or other third party designated by Walmart to sell on your behalf a
whole number of Shares corresponding to the vested Restricted Stock that Walmart
or the Employer determines to be appropriate to generate cash proceeds
sufficient to satisfy the obligation for Tax-Related Items; and (b) Walmart
and/or the Employer, or their respective agents, at their sole discretion, to
satisfy the Tax-Related Items by any other method of withholding, including
through withholding from your wages or other cash compensation paid to you by
Walmart or any Affiliate.


D.Depending on the withholding method, Walmart or the Employer may withhold or
account for Tax-Related Items by considering applicable minimum statutory
withholding rates or other applicable withholding rates, including maximum
applicable rates. Further, if the obligation for Tax-Related Items is satisfied
by withholding in Shares, for tax purposes, you are deemed to have been issued
the full number of Shares subject to the vested Restricted Stock,
notwithstanding that a number of the Shares are withheld solely for the purpose
of paying the Tax-Related Items. In the event that any excess amounts are
withheld to satisfy the obligation for Tax-Related Items, you may be entitled to
receive a refund of any over-withheld amount in the form of cash and will have
no entitlement to the Share equivalent.


E.Finally, you agree to pay to Walmart or the Employer any amount of Tax-Related
Items that Walmart or the Employer may be required to withhold or account for as
a result of your participation in the Plan that cannot be satisfied by the means
previously described. Walmart may refuse to deliver the Shares or the proceeds
of the sale of Shares, if you fail to comply with your obligations in connection
with the Tax-Related Items.


F.By accepting this Agreement, you agree not to make a Code Section 83(b)
election with respect to this award of Restricted Stock.


G.You acknowledge and agree that, for purposes of calculating applicable
withholding taxes upon the Vesting Date, Walmart may apply the closing sales
price for a Share on the NYSE either on the Vesting Date or the last NYSE
trading day immediately preceding the Vesting Date.


8.Nature of Plan Award. You further acknowledge, understand and agree that:
A.the Plan is established voluntarily by Walmart and is discretionary in nature;


B.the grant of Restricted Stock is exceptional, voluntary and occasional and
does not create any contractual or other right to receive future grants of
Restricted Stock or other awards, or benefits in lieu of Restricted Stock, even
if restricted stock has been granted in the past;


C.all decisions with respect to future grants of Restricted Stock or other
awards, if any, will be at the sole discretion of the Committee;


D.neither this Agreement nor the Plan creates any contract of employment with
any entity involved in the management or administration of the Plan or this
Agreement, and nothing in this Agreement or the Plan shall interfere with or
limit in any way the right of Walmart or the Employer, if different, to
terminate your Continuous Status at any time, nor confer upon you the right to
continue in the employ of Walmart or any Affiliate;







--------------------------------------------------------------------------------

Exhibit 10.1


E.the Restricted Stock and the Shares underlying the Restricted Stock, and the
income and value of same, are not intended to replace any pension rights or
compensation;


F.the Restricted Stock and the Shares underlying the Restricted Stock, and the
income and value of same, are not part of normal or expected compensation or
salary for any purposes, including, but not limited to, calculating any
severance, resignation, termination, redundancy, dismissal, end-of-service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments; and


G.the future value of the Shares underlying the Restricted Stock is unknown,
indeterminable and cannot be predicted with certainty.


9.No Advice Regarding Award. Walmart and/or its Affiliates are not providing any
tax, legal or financial advice, nor are Walmart or any Affiliate making any
recommendation regarding your participation in the Plan or the Shares acquired
upon vesting. You are advised to consult with your personal tax, legal, and
financial advisors regarding the decision to participate in the Plan and before
taking any action related to the Plan.
10.Data Privacy. You hereby explicitly and unambiguously acknowledge that your
personal data will be collected, used and transferred, in electronic or other
form, as described in this Agreement and any other grant materials by and among,
as applicable, Walmart and any Affiliate for the exclusive purpose of
implementing, administering and managing your participation in the Plan. You
understand that Walmart and its Affiliates may hold certain personal information
about you, including, but not limited to, your name, home address and telephone
number, email address, date of birth, social insurance identification number,
passport or other identification number, salary, nationality, job title, any
Shares or directorships held in Walmart or an Affiliate, details of all
Restricted Stock or any other awards granted, canceled, exercised, vested,
unvested or outstanding in your favor (“Data”), for the exclusive purpose of
implementing, administering and managing the Plan. You understand that Data may
be transferred to Merrill Lynch, Pierce, Fenner & Smith and its affiliates or
such other stock plan service provider as may be selected by Walmart in the
future, which is assisting Walmart in the implementation, administration and
management of the Plan. You acknowledge that you understand that the recipients
of the Data may be located in your country or elsewhere, and that the
recipient’s country (e.g., the United States) may have different data privacy
laws and protections than your country. You acknowledge and understand that you
may request a list with the names and addresses of any potential recipients of
Data by contacting your local human resources representative. You authorize
Walmart, Merrill Lynch, Pierce, Fenner & Smith and any other possible recipients
which may assist Walmart (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer Data, in electronic or other form, for the sole purpose of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of Data as may be required to Walmart’s
designated broker or other third party. You understand that Data will be held
only as long as is necessary to implement, administer and manage your
participation in the Plan. You understand that if you reside outside the United
States, you may, at any time, view Data, request information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
your local human resources representative. Further, you understand that you are
providing the consents herein on a purely voluntary basis. If you do not
consent, or if you later seek to revoke your consent, your Continuous Status
with the Employer will not be affected; the only consequence of refusing or
withdrawing your consent is that Walmart would





--------------------------------------------------------------------------------

Exhibit 10.1


not be able to grant Restricted Stock or other Plan Awards to you or administer
or maintain such Plan Awards. Therefore, you understand that refusing or
withdrawing your consent may affect your ability to participate in the Plan. For
more information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local human resources
representative. Finally, you acknowledge that no other agreements or consent
shall be required to be given to Walmart and/or the Employer for the legitimate
purposes of administering your participation in the Plan in compliance with the
data privacy laws in your country, either now or in the future. You understand
and acknowledge that you will not be able to participate in the Plan if you
later communicate any limitation on this acknowledgment to Walmart and/or the
Employer.
11.Other Provisions.
A.Determinations regarding this Agreement (including, but not limited to,
whether an event has occurred resulting in the forfeiture of or accelerated
vesting of the Restricted Stock) shall be made by the Committee in its sole and
exclusive discretion and in accordance with this Agreement and the Plan, and all
determinations of the Committee shall be final and conclusive and binding on you
and your successors and heirs.


B.The Committee will administer the Plan. The Committee’s determinations under
the Plan need not be uniform and may be made by the Committee selectively among
recipients and eligible Associates, whether or not such persons are similarly
situated.


C.This Agreement shall be construed under the laws of the State of Delaware,
without regard to its conflict of law provisions.


D.The provisions of this Agreement are severable, and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.


E.Walmart may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan by electronic means. You hereby
consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by Walmart or a third party designated by Walmart.


F.Walmart reserves the right to impose other requirements on your participation
in the Plan, on your Plan Award, and the Shares underlying the Restricted Stock,
to the extent Walmart determines it is necessary or advisable for legal or
administrative reasons and to require you to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.


G.You acknowledge that a waiver by Walmart or an Affiliate of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provisions of the Plan or this Agreement, or of any subsequent breach by
you or any other Associate.


H.You understand that, depending on your or your broker’s country or the country
in which the Shares are listed, you may be subject to insider trading and/or
market abuse laws which may affect your ability to accept, acquire, sell, or
otherwise dispose of Shares, rights to Shares or rights linked to the value of
Shares under the Plan during such times you are considered to have “inside
information” (as defined in the laws in the applicable jurisdictions). Local
insider trading





--------------------------------------------------------------------------------

Exhibit 10.1


laws and regulations may prohibit the cancellation or amendment of orders you
placed before you possessed insider information. Furthermore, you could be
prohibited from (i) disclosing inside information to any third party, which may
include fellow employees (other than on a “need to know” basis) and (ii)
“tipping” third parties or causing them otherwise to buy or sell securities. The
restrictions applicable under these laws may be the same or different from
Walmart’s insider trading policy. You acknowledge that it is your responsibility
to be informed of and compliant with such regulations, and any applicable
Walmart insider trading policy, and are advised to speak to your personal legal
advisor on this matter.


I.You understand that you may be subject to foreign asset/account, exchange
control and/or tax reporting requirements as a result of the acquisition,
holding and/or transfer of Shares or cash (including dividends and the proceeds
arising from the sale of Shares) derived from your participation in the Plan in,
to and/or from a brokerage/bank account or legal entity located outside your
country. The applicable laws of your country may require that you report such
accounts, assets, the balances therein, the value thereof and/or the
transactions related thereto to the applicable authorities in such country. You
acknowledge that you are responsible for ensuring compliance with any applicable
foreign asset/account, exchange control and tax reporting requirements, and you
are advised to consult your personal legal advisor on this matter.


J.Notwithstanding any other provision of the Plan or this Agreement, unless
there is an available exemption from any registration, qualification or other
legal requirement applicable to the Shares, Walmart shall not be required to
deliver any Shares issuable upon vesting of the Restricted Stock prior to the
completion of any registration or qualification of the Shares under any local,
state, federal or foreign securities or exchange control law or under rulings or
regulations of the U.S. Securities and Exchange Commission (“SEC”) or of any
other governmental regulatory body, or prior to obtaining any approval or other
clearance from any local, state, federal or foreign governmental agency, which
registration, qualification or approval Walmart shall, in its absolute
discretion, deem necessary or advisable. You understand that Walmart is under no
obligation to register or qualify the Shares with the SEC or any state or
foreign securities commission or to seek approval or clearance from any
governmental authority for the issuance or sale of the Shares. Walmart may,
without liability for its good faith actions, place legend restrictions upon
Shares underlying your vested Restricted Stock and issue “stop transfer”
instructions requiring compliance with applicable U.S. or other securities laws
and the terms of the Agreement and Plan. Further, you agree that Walmart shall
have unilateral authority to amend the Plan and the Agreement without your
consent to the extent necessary to comply with securities or other laws, rules
or regulations applicable to issuance of Shares.







